Per Curiam.
The only question in this case is whether act No. 186, Public Laws of 1877, entitled “An act to amend section five of chapter two hundred and thirty-four, being compiler’s section number seven thousand two hundred and seventy of the compiled laws of 1871, relative to the duties and obligations of assignees of insolvent debtors,” can apply to any other assignees than those who become such under the chapter named.
It is very clear, we think, that it cannot. The terms of the act are very general, but the title would restrict it. No one would be informed by the title, of any intent to provide for cases foreign to the chapter amended. The inference, and the conclusive inference from the title would be that the assignees intended were those appointed under that chapter; and the act itself could not be broader.
Affirmed with costs.